     Case 2:12-cv-01699-KJM-EFB Document 316 Filed 06/16/20 Page 1 of 7

 1   XAVIER BECERRA
     Attorney General
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW
     Deputy Attorney General
 4   EMMANUEL R. SALAZAR (SBN 240794)
     Deputy Attorney General
 5   Emmanuel.Salazar@doj.ca.gov
     2329 Gateway Oaks Drive, Suite 200
 6   Sacramento, CA 95833
     Tel.: (916) 621-1835
 7
     Attorneys for Plaintiff-Intervenor
 8   STATE OF CALIFORNIA
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA and the             Case No. 2:12-cv-01699-KJM-EFB
13   STATES OF CALIFORNIA, et al., ex rel.
     LOYD F. SCHMUCKLEY, JR.,                     PARTIES’ JOINT MOTION TO
14                                                MODIFY THE SCHEDULING ORDER
                           Plaintiffs,            TO PERMIT ADDITIONAL TIME TO
15                                                CONDUCT DISCOVERY; ORDER
                    v.
16                                                Related to ECF No. 260
     RITE AID CORPORATION,
17
                           Defendant.
18
     STATE OF CALIFORNIA, ex rel. LOYD F.
19   SCHMUCKLEY, JR.,

20                         Plaintiffs,

21                  v.

22   RITE AID CORPORATION,

23                         Defendant.

24

25

26

27

28
                                                        PARTIES’ JOINT MOT TO EXT TIME TO CONDUCT
                                                                                            DISCOVERY
                                                                        Case No. 2:12-cv-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 316 Filed 06/16/20 Page 2 of 7

 1       PARTIES’ JOINT MOTION TO MODIFY THE SCHEDULING ORDER TO PERMIT
                      ADDITIONAL TIME TO CONDUCT DISCOVERY
 2
              TO THE HONORABLE COURT:
 3
              Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.
 4
     Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid
 5
     Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through
 6
     their respective counsel of record, for good cause shown, hereby request this Court to modify the
 7
     scheduling order to permit additional time for the Parties to conduct discovery.
 8
              In late March, consistent with State and County public health orders related to the COVID-
 9
     19 pandemic, the California Attorney General’s Office issued a directive encouraging all attorneys
10
     and staff to work remotely. Further, California’s attorneys in this matter are subject to public health
11
     orders generally prohibiting travel outside of Sacramento County with limited exceptions.1 Rite
12
     Aid closed its corporate offices on March 17, 2020 pursuant to Pennsylvania stay at home orders
13
     and has not yet reopened. The San Francisco and Philadelphia offices of Morgan, Lewis & Bockius
14
     LLP, Rite Aid’s counsel in this matter, have been closed since March as well due to State and
15
     County public health orders. Despite these obstacles, the Parties have continued to work together
16
     to make progress on unresolved discovery matters.
17
         I.   Requests to Produce Documents
18
              The Parties have made progress on a number of potential disputes regarding document
19
     productions. However, the Parties require additional time to try to informally resolve other pending
20
     issues or, if those efforts are unsuccessful, to seek and obtain Court adjudication. The Parties’
21
     ongoing efforts to resolve these issues, examples of which are described below, have been impacted
22
     by the ongoing COVID-19 pandemic and resulting limitations on the parties’ ability to efficiently
23
     conduct discovery. In particular, the (continuing) closure of Rite Aid’s corporate offices has
24
     significantly impaired Rite Aid’s ability to collect (and therefore analyze or produce) potentially
25
     responsive documents.
26
     1
       Governor Newsom’s Executive Order N-33-20, issued March 19, 2020, ordered Californians to stay home or at
27
     their place of residence with limited exceptions. Sacramento County Public Health Order 3-19-2020 imposed a
     general prohibition on travel with certain limited exceptions. These restrictions remain in place. See Sacramento
28   County Public Health Order 5-26-2020.
                                                                            PARTIES’ JOINT MOT TO EXT TIME TO CONDUCT
                                                                                                                DISCOVERY
                                                                                            Case No. 2:12-cv-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 316 Filed 06/16/20 Page 3 of 7

 1          Pursuant to the Court’s May 19, 2020 order (ECF No. 313), Rite Aid anticipates that it will
 2   complete its production of certain non-privileged Board Materials and submission of privileged
 3   Board Materials for the Court’s in camera review by June 22, 2020. Despite the continuing closure
 4   of Rite Aid’s corporate headquarters where the hard-copy materials at issue are maintained, Rite
 5   Aid has taken steps to obtain these materials and intends to meet this deadline. Rite Aid also intends
 6   to submit a declaration to the Court on June 22, 2020 supporting its privilege assertions for the
 7   Board Materials submitted for in camera review. California will file a response to Rite Aid’s
 8   declarations by July 20, 2020. Depending on the scope of the parties’ privilege claims and this
 9   Court’s determinations regarding the in camera submission, the Parties may need additional time
10   to resolve issues related to Rite Aid’s production of Board Materials.
11          Relator and Rite Aid have met and conferred for several months to narrow the scope of
12   disputes relating to Rite Aid’s written responses to Relator’s RPD Set No. 2 and RPD Set No. 3.
13   As of May 4, 2020, the remaining disputes regarding Rite Aid’s written responses to those sets
14   concern Rite Aid’s written objections/responses to RFP nos. 14, 18, 19, 26 and 32 (Set No. 2) and
15   RFP nos. 45-54 (Set No. 3). The Parties are hopeful that they will be able to resolve these disputes.
16   However, Rite Aid is following up on several inquiries posed by Relator in an e-mail sent on May
17   4, 2020 regarding the scope and status of searches, as well as the time of productions. If the Parties
18   are not able to resolve the remaining disputes informally, Relator will need time to obtain a ruling
19   from the Court.
20          On March 13, 2020, just before shelter-in-place orders were issued, counsel for California
21   and counsel for Relator deposed Rite Aid’s Director of Treasury Services, Jennifer Wagner-Parrish,
22   in Pennsylvania regarding certain Rite Aid financial records. Plaintiffs’ deposition notice included
23   document requests, and the parties negotiated the scope of Rite Aid’s production of documents in
24   response to several of those request in advance of the deposition. After the deposition, however,
25   counsel for California raised questions regarding the scope of those productions and has requested
26   additional records. The Parties are meeting and conferring in an effort to resolve the dispute, but
27   resolution is unlikely until Rite Aid’s corporate offices reopen. If the meet and confer efforts prove

28
                                                                   PARTIES’ JOINT MOT TO EXT TIME TO CONDUCT
                                                       2                                             DISCOVERY
                                                                                 CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 316 Filed 06/16/20 Page 4 of 7

 1   to be unsuccessful, California will need time to file a motion to compel and/or a motion for
 2   sanctions.
 3          On March 24, 2020, California propounded its RPD, Set No. 8, which contains 88 document
 4   requests. Rite Aid served its objections and responses on May 22, 2020, which include a
 5   combination of agreements to search for responsive documents, refusals to produce requested
 6   documents, and assertions that it has no responsive documents. The Parties need additional time
 7   to meet and confer over Rite Aid’s responses and, if those efforts are unsuccessful, for California
 8   to move to compel further responses.
 9          Plaintiffs have requested internal and external communications in Rite Aid’s possession
10   related to a number of different topics and previously served documents requests. The Parties have
11   engaged in an extended meet and confer effort regarding the scope of review for potentially
12   responsive electronic communications, or electronically stored information (ESI). This includes
13   ongoing negotiations regarding search terms, custodians, electronic sources, and a relevant time
14   period. The Parties need additional time to meet and confer regarding these issues, which have
15   been impaired by the (continuing) COVID-19 pandemic. Once the parties reach an agreement
16   regarding the scope of this review, Rite Aid will require substantial time—likely a few months,
17   depending on the scope of the review—to collect, review, and produce any responsive
18   communications. The production of these records may impact the scope of further discovery,
19   including depositions.
20    II.   Depositions
21          As described above, Plaintiffs were able to conduct the deposition of Ms. Wagner-Parrish
22   in Pennsylvania on March 13, 2020 immediately prior to the onset of the COVID-19 restrictions.
23   However, the Parties have not been able to conduct any other depositions since that time.
24          On November 1, 2019, Counsel for California served a Rule 30(b)(6) deposition notice on
25   Rite Aid identifying ten topics. Rite Aid identified four Rule 30(b)(6) witnesses who would testify
26   to the ten identified topics. The Parties originally scheduled the depositions of Rite Aid’s four Rule
27   30(b)(6) witnesses in Pennsylvania for four days in January and February of 2020. However, those

28
                                                                   PARTIES’ JOINT MOT TO EXT TIME TO CONDUCT
                                                       3                                             DISCOVERY
                                                                                 CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 316 Filed 06/16/20 Page 5 of 7

 1   depositions were taken off calendar pending Rite Aid’s production of additional materials requested
 2   by Plaintiffs. In addition, the Parties are waiting to reschedule the Rule 30(b)(6) depositions until
 3   the applicable public health orders related to the COVID-19 pandemic more freely permit travel.2
 4               In addition to Plaintiffs’ deposition of Rite Aid’s Rule 30(b)(6) witnesses, Plaintiffs intend
 5   to depose individuals whose involvement in the facts and circumstances of the case is revealed
 6   through Plaintiffs’ review of the requested communications Rite Aid has agreed to produce.
 7   Plaintiffs also intend to depose any witnesses Rite Aid discloses in any supplement to its Rule 26
 8   initial disclosures.3
 9               Rite Aid has not yet issued any deposition subpoenas, but intends to depose certain
10   witnesses from Plaintiffs, California’s Department of Healthcare Services, and potentially other
11   third parties.
12   III.        The Scheduling Order’s Current Deadlines and Proposed Modified Dates
13               The current deadline for the Parties to complete all non-expert discovery is August 7, 2020.
14   This does not give the Parties enough time to complete the document productions and depositions
15   set forth above, or to resolve outstanding discovery disputes. The Parties therefore submit this joint
16   motion requesting the Court to find good cause and approve the below proposed schedule, as
17   follows:
18
         Event                                     Current Deadline                  Proposed Modified Date
19
                                                   [ECF 260]
20       Second Phase of Discovery                 August 7, 2020                    June 4, 2021
         Completed
21       Expert Disclosures (other than            October 2, 2020                   August 6, 2021
         sampling methodology/design)
22
         Rebuttal expert disclosures (other        November 13, 2020                 September 10, 2021
23       than sampling methodology/design)
         Expert Discovery Completed                December 18, 2020                 October 15, 2021
24       Last Day to Hear Dispositive              May 28, 2021 at 10:00             April 1, 2022
25
     2
       If the applicable public health orders related to the COVID-19 pandemic make travelling to in-person depositions
26   impracticable for an extended period of time, the Parties acknowledge that they may have to conduct depositions
     telephonically or through video-conference.
27   3
       Specifically, the Parties are meeting and conferring about discovery related to the Rite Aid pharmacy associates
     who were involved in dispensing the prescriptions associated with the sample claims.
28
                                                                            PARTIES’ JOINT MOT TO EXT TIME TO CONDUCT
                                                              4                                               DISCOVERY
                                                                                          CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 316 Filed 06/16/20 Page 6 of 7

 1    Motions                       A.M. in Courtroom No. 3
 2

 3
                                        Respectfully Submitted,
 4   Dated: June __, 2020               XAVIER BECERRA
                                        Attorney General of the State of California
 5
                                        /s/ Emmanuel R. Salazar
 6                                      ___________________________________
                                        Emmanuel R. Salazar
 7
                                        Deputy Attorney General
 8                                      2329 Gateway Oaks Drive, Suite 200
                                        Sacramento, CA 95833-4252
 9                                      Tel: (916) 621-1835; Fax: (916) 621-1835
                                        Email: Emmanuel.Salazar@doj.ca.gov
10                                      Attorneys for Plaintiff-Intervenor
11                                      STATE OF CALIFORNIA

12
     Dated: June __, 2020         WATERS & KRAUS LLP
13
                                        /s/ Wm. Paul Lawrence II (authorized June 5, 2020)
14                                      __________________________________
                                        Wm. Paul Lawrence II (Pro Hac Vice)
15                                      Washington D.C. Metro Office
                                        37163 Mountville Road
16
                                        Middleburg, VA 20117
17                                      Tel: (540) 687-6999; Fax: (540) 687-5457
                                        Email: plawrence@waterskraus.com
18                                      Attorneys for Qui Tam Plaintiff
                                        LOYD F. SCHMUCKLEY, JR.
19

20
     Dated: June __, 2020         MORGAN, LEWIS & BOCKIUS LLP
21
                                        /s/ Benjamin P. Smith (authorized June 5, 2020)
22                                      ___________________________________
                                        Benjamin P. Smith
23
                                        Attorneys for Defendant
24                                      RITE AID CORPORATION

25

26

27

28
                                                       PARTIES’ JOINT MOT TO EXT TIME TO CONDUCT
                                            5                                            DISCOVERY
                                                                     CASE NO. 2:12-CV-01699-KJM-EFB
     Case 2:12-cv-01699-KJM-EFB Document 316 Filed 06/16/20 Page 7 of 7

 1

 2                                                ORDER
 3            The Court, having considered the Parties’ Joint Motion to Modify the Scheduling Order to
 4   Permit More Time for Parties to Conduct Discovery, finds good cause and ORDERS that the
 5   schedule for the Parties is amended as follows:
 6    Event                                  Current Deadline            Modified Date
 7                                           [ECF 260]
      Second Phase of Discovery              August 7, 2020              June 4, 2021
 8    Completed
      Expert Disclosures (other than         October 2, 2020             August 6, 2021
 9    sampling methodology/design)
10    Rebuttal expert disclosures (other     November 13, 2020           September 10, 2021
      than sampling methodology/design)
11    Expert Discovery Completed             December 18, 2020           October 15, 2021
      Last Day to Hear Dispositive           May 28, 2021 at 10:00       April 15, 2022
12    Motions                                A.M. in Courtroom No. 3
13

14            IT IS SO ORDERED.
15   DATED: June 16, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 PARTIES’ JOINT MOT TO EXT TIME TO CONDUCT
                                                       6                                           DISCOVERY
                                                                               CASE NO. 2:12-CV-01699-KJM-EFB
